DETAILED ACTION
Claims 33-37, 39-41, 43-49 and 51-55 are under current consideration.
Any rejections and/or objection(s) not reiterated herein have been withdrawn, including the claim objection and the 112, para. 1 rejection in view of the claim amendments. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections-Necessitated by Amendments
Claim 33 is objected to because of the following informalities:  see line 8 for hyphen in the following recitation: “bacteriophage and-the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103-Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-37, 39-41, 43-49 and 51-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Schofield et al. (J. Clin. Microbiology, 2009-previously cited), Tanji et al. (J. of Biotechnology, 2004- previously cited), Klepp (US20050202487- previously cited), Scholl (PGPUB2009/0155768-previously cited) and US Patent 5846774 (hereinafter as “Xia”-see attached form 892). 
Schofield teaches a diagnostic bioluminescent phage for detection of Y. pestis; see whole document. See p. 3889, col. 2 which teaches infecting Y. pestis bacteria with A1122: luxAB phage and monitoring bioluminescence over time at temperatures of 28 and 37 degree Celsius; see instant claims 33 (in part), 36-38 and 50-51 as well as claim 47 for claimed temperatures. The author teaches that lysis occurs following incubation of the reporter phage with the cells for time periods longer than 90 minutes; see p. 3889, col. 2 and instant claim 33. The author teaches that the results were obtained with a multidetection reader which reads absorbance and fluorescence as a primary function and luminescence as a secondary function, and the technology exists for the detection from a single cell; see p. 3893, col. 1 and claim 33. Schofield also provides that the detection method does not require a preenrichment step for amplifying the target cells; see p. 3893, col. 1; see instant claims 35 and 42 (duplicate claims). Also see p. 3888, col. 1 which describes diluting bacterial culture with fresh media; thus, meeting the limitation of isolating the bacterium from other components in the sample before infecting; see claim 52.
Schofield does not explicitly express (in part): wherein the soluble protein is driven by a viral capsid promoter, wherein the promoter is T4 Soc promoter (claim 34, in part, and claims 48 and 49); wherein the phage is a T4 phage and the bacterium is E. coli (claims 39, 40, 45 and 46); a kit specifically comprising a plurality of phages, a component for lysing an infected microorganism and a component for detecting the progeny phage (claims 43 and 44); a method step of isolating the bacterium from other components in the sample before infecting, comprising the bacterium binding to a binding agent, including antibody, or wherein isolating comprises concentrating the bacteria from a sample on a bacteriological filter (claims 52-55).
Schofield does not explicitly teach that the transcription of the indicator gene is driven by a constitutive bacterial promoter upstream of the genetic sequence that encodes the detectable protein; see instant claim 41 as amended.
Schofield does not explicitly teach that a parental bacteriophage genetically engineered to have stop codons in all three reading frames upstream of the start site of an indicator gene encoding a luciferase; see amended claims 33 and 43.
Tanji describes the detection of E. coli by a GFP-labeled T4 bacteriophage; see whole document, including title and abstract. Tanji describes phage T4 as one of the most well-characterized bacteriophages; see p. 12, col. 1. See p. 13, col. 1 for teaching that the modified T4 phage comprises GFP on the surface of the phage capsid as a fusion protein with the SOC protein. Also see p. 13, col. 1 for describing the construction of the plasmid encoding the genetically modified T4 phage wherein there is no stop codon for the gfp gene and p. 15, col. 1 for teaching that gfp is adjacent to soc; thus, the expression of the GFP is driven by the T4 Soc promoter. The author teaches that chloroform is an agent used to lyse cells in order to release phage; see p. 13, col. 2 and p. 14, col. 2. 
Klepp is cited for teaching methods and kits for the isolation of bacteria from biological samples via antibodies specific for eukaryotic cells; see abstract. The inventor teaches using a filtration step for in order to separate the antibody-bacteria complexes from the biological sample; see claim 7 of this application.
See Scholl reference, para. 67 for teaching the use of a bacterial constitutive promoter for expressing the reporter at a constant rate regardless of physiological demand or the concentration of a substrate. 
Xia is cited for teaching the use of stop codons introduced in all three reading frames to prevent translational readthrough from any ATG start codon; see col. 7, lines 45+.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method taught by Schofield and use a genetically engineered T4 phage. One would have been motivated to do so for gain of detecting E. coli in a sample. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a stop codon for the gfp gene in the T4 phage construct taught by Tanji. One would have been motivated to do so in order for the GFP to be expressed as a free, soluble protein as opposed to a fusion protein. It would have also been obvious for one of ordinary skill in the art to introduce stop codons in all three reading frames. One would have been motivated to do so for the advantage of preventing translational readthrough from any ATG start codon as taught by Xia. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a kit for the detection of a bacterium comprising the necessary components including a modified phage, chloroform as a lysing agent and the necessary equipment for measuring a bioluminescent signal. One would have been motivated to do so for the convenience of keeping all of the necessary components co-localized in a lab or for shipping.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate the isolation method of using antibodies specific to a bacterium and a filter before infecting in the method taught by Schofield. One would have been motivated to do so in order to remove other contaminants and dilute the bacteria to an optimal concentration; this would allow for optimization of the signal to noise ratio in the detection assay. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a constitutive promoter as taught by Scholl for the expression of the reporter gene. One would have been motivated to do so for the advantage of expressing the reporter at a constant rate regardless of physiological demand or the concentration of the substrate.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, T4 phage is one of the most well-characterized phages, preparing a kit of the necessary components is ordinary practice, the use of antibodies and filtration of a bacteria is widely practiced, use of stop codons in all three reading frames to prevent breakthrough, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references do not render the claims to be obvious because the references do not disclose a parental bacteriophage genetically engineered encoding a luciferase such that the luciferase does not form a fusion protein with a native gene product.
Applicant argues that there is no motivation to combined the disclosure in Xia regarding the stop codons in all three reading frames and Applicant notes that Xia describes introducing stop codons for the coding sequence of a CAT protein. Applicant acknowledges that Xia teaches inserting stop codons for the gains of preventing translational readthrough from the ATG codon in the promoter. Applicant contends that Xia does not teach placing stop codons to prevent the formation of a fusion protein so that the indicator gene does not form a fusion protein with a native gene product. Applicant contends that Xia cannot motivate one of skill in the art to engineer stop codons as claimed. 
In response, optimizing a nucleic acid sequence by modification of nucleotides, including the incorporation of cloning sites and stop codons in a nucleic acid, is well-understood and widely practiced by one of skill in the art. One of ordinary skill in the art would understand how to prepare a nucleic acid molecule to produce fusion protein as taught by Tanji or produce a free and soluble protein. Stop codons are well-known in the literature.
Applicant points to Tanji and alleges that Tanji teaches away from introducing stop codons in all three reading frames such that the luciferase protein does not form a fusion protein with a native gene product. Applicant argues that Tanji encourages one of ordinary skill in the art to produce a fusion protein because the fusion protein “[does] not alter the host range and adsorption affinity of T4 to host cells”. Applicant contends that this disclosure would have prevented one of ordinary skill in the art from engineering stop codons in all three reading frames of an indicator gene. Applicant alleges that introduction of stop codons would be “completely wasteful exercise” and “could also potentially reduce the activity of the bacteriophage and thus reduce the sensitivity of the assay in detecting bacteria”. 
In response, Tanji was cited for teaching the T4 bacteriophage for the detection of E. coli as well as the T4 Soc promoter and chloroform as an agent for lysing cells. Applicant’s argument regarding Tanji encouraging one of ordinary skill in the art to produce a fusion is not clear for the modified bacteriophage of Tanji would not be expected to alter the host range and adsorption affinity of T4 to host cells. Tanji describes a GFP on the surface of a phage capsid and not on the tail fiber which mediates specific interactions with bacteria. Separately, it is not clear how a soluble, free GFP protein would be expected to interfere with the specific binding of a bacteriophage to its target bacteria as Applicant seems to allege in the argument which would encourage one of skill in the art to produce a fusion protein. 
The arguments are not persuasive and the rejection is maintained for reasons of record.
Double Patenting-Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-37, 39-41, 43-49 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9482668 (cited by the IDS) in view of Tanji et al. (J. of Biotechnology, 2004-previously cited) and Xia (Patent 5846774). Both sets of claims are directed to a method or a kit for detecting a bacterium via a bacteriophage genetically engineered to express a soluble protein, including a luciferase, wherein the soluble protein is not a fusion protein. While the ‘668 patent does not describe a T4 phage, Tanji is cited for describing a T4 phage which specifically binds to an E. coli. Xia is cited for teaching the use of stop codons in all three reading frames to prevent translational breakthrough. 
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant has requested that the rejection be held in abeyance until all other rejections in the present application have been overcome.
In response, until an appropriate response has been filed, this rejection is maintained for reasons of record.
Conclusion
No claim is allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648